internal_revenue_service number release date index number -------------------------------------------- ----------------------------- ------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-125552-08 date date ----------------------------------------------------------------------------------------- --------------------- legend x --------------------------------------------------- date date date date date date date date date ----------------- ---------------------- --------------------- ------------------------- -------------------- ------------------------ ---------------------- ------------------------------- -------------------------- trust -------------------------------------------------- ------------------------------------------------ plr-125552-08 trust -------------------------------------------------- ------------------------------------------- trust -------------------------------------------------------- --------------------------------------------- trust -------------------------------------- trust -------------------------------------------------- -------------------------------------------- trust -------------------------------------------------- ------------------------------------------ state -------- a --------------------------------------------------- --------------------- b --------------------------------------------------- ----------------------------- c --------------------------------------------------- --------------------------- dear -------------- this letter responds to the letter dated date and subsequent correspondence requesting a ruling that x be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and to be granted relief under sec_1362 of the internal_revenue_code facts according to the information submitted and representations therein x elected to be taxed as an s_corporation for federal tax purposes effective date on date and date x entered into a series of restructurings one of which included the formation of a state limited_partnership that were intended to qualify as reorganizations under sec_368 however due to inadvertence no form_8832 entity classification election was timely filed for x plr-125552-08 on date trust and trust which are represented as having been wholly- owned grantor trusts under sec_671 with respect to a acquired interests in x a died on date nevertheless trust and trust continued to qualify as a permissible s_corporation shareholder under sec_1361 for the 2-year period beginning on the day of the deemed owner's death and ending on date because no election was made to treat trust and trust as an electing_small_business_trust esbt x's s_corporation_election would have terminated on date effective date b a shareholder of x intended to transfer interests in x to trust and trust however b inadvertently transferred the interests intended for trust to trust on date documents were executed to treat the transfer on date as a transfer from b to trust rather than trust on date trust acquired shares in x because no timely election was made to treat trust as an esbt x's s_corporation_election would have terminated on date also on date trust acquired shares in x from c the trust agreements for trust trust trust and trust provided that the grantor of the respective trust had the power to reacquire assets of the trust by substituting property of equivalent value pursuant to sec_675 this power would cause each trust to be a grantor_trust until the death of the grantor of the trust however the trust agreements for trust trust trust and trust also provided that the respective trust_beneficiary had the power to demand immediate possession and enjoyment of corpus or income x represents that there was no intent to terminate x’s s_corporation_election x also represents that the failure_to_file timely the esbt elections for trust and trust the failure_to_file a timely entity classification the inadvertent transfer to trust and the conversion to a limited_partnership were not motivated by tax_avoidance or retroactive tax planning x represents that trust and trust each comply with the requirements under sec_1361 which defines an esbt x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_301_7701-3 of the income_tax regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment plr-125552-08 under the code sec_301_7701-2 an eligible_entity with a single owner can elect either to be classified either as an association and thus a corporation under sec_301_7701-2 or as an entity separate from its owner sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is disregarded as an entity separate from its owner if it has a single owner to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder plr-125552-08 sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder but only for the 2-year period beginning on the day of the deemed owner's death sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which such stock is transferred to it may be an s_corporation shareholder sec_1361 states that an esbt is a permissible shareholder of an s_corporation sec_1361 defines an esbt in part as a_trust if -- i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust plr-125552-08 sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of any portion of a_trust sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust or a transferor to whom sec_679 applies is otherwise treated as the owner under the provisions of subpart e other than sec_678 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the plr-125552-08 corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary sec_1361 provides that s_corporations may not have more than one class of stock sec_1_1361-1 provides that except as provided in sec_1 l relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions based on revproc_99_51 1999_2_cb_760 revproc_2006_3 2006_1_irb_122 sec_5 provides that the service will not rule on the following issue because it is being studied whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 revproc_2006_3 also provides that the service will treat any request for a ruling whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion plr-125552-08 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently x is granted an extension of time of days from the date of this letter to make an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective date x must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose further we conclude that if x 's conversion from a state corporation to a state limited_partnership created a second class of stock and thereby terminated x 's s_corporation_election then the termination was inadvertent within the meaning of sec_1362 we also conclude that x's s election terminated on date because the trustees of trust and trust failed to timely file and complete the required esbt elections under sec_1361 we conclude that this termination also was an inadvertent termination within the meaning of sec_1362 we also conclude that if the transfer of the interests in x to trust terminated x's s_corporation_election then this termination was inadvertent within the meaning of sec_1362 finally we conclude that x's s_corporation_election did not terminate as a result of the acquisition of x stock by trust trust trust and trust the power granted to the beneficiaries to withdraw amounts contributed to trust trust trust and trust will result in the beneficiaries being treated as the owners of their respective portions of each trust subject_to their withdrawal power unless as provided in sec_678 the grantor is treated as the owner under the terms of trust trust trust and trust the power to reacquire assets of the trust by substituting property of equivalent value affects beneficial_enjoyment accordingly the grantors are treated as the owners of trust trust trust and trust under sec_674 because trust trust trust and trust are grantor trusts under sec_674 each is a grantor trusts in its entirety notwithstanding the powers of withdrawal held by the beneficiaries that would otherwise make them the owners under sec_678 accordingly trust trust trust and trust each qualify as a permitted shareholder of x under sec_1361 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x 's s election is not otherwise terminated under sec_1362 and that x and its shareholders treat x as an s_corporation during this period except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-125552-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely curt g wilson curt g wilson associate chief_counsel passthroughs special industries
